Cohn, J.
(dissenting). I dissent and vote to affirm. I agree that the 1948 amendment of the statute was remedial and that it did not create any new right which the buyer did not theretofore have. Hence it should apply to causes of action instituted before its effective date. However, it is my opinion that the record contains a sufficient factual basis for the order made at Special Term. (See Civ. Prac. Act, § 110-a.)
Peck, P. J., Dore and Van Voorhis, JJ., concur with Shientag, J.; Cohn, J., dissents in opinion.
Order reversed, with $20 costs and disbursements to the appellants and the motion denied. [See post, p. 803.]